Name: Commission Regulation (EEC) No 3236/87 of 29 October 1987 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  processed agricultural produce;  monetary economics;  Europe
 Date Published: nan

 30 . 10 . 87No L 308/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3236/87 of 29 October 1987 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 12 (4) thereof, Whereas Council Regulation (EEC) No 1915/87 of 2 July 1987 amends the descriptions of olive oil and olive ­ pomace oil with effect from 1 November 1987 ; whereas the amended descriptions should be used ; Whereas Council Regulation (EEC) No 1916/87 (3) which , in particular, fixes for 1987/88 , the intervention prices for olive oil in Spain and Portugal, results in an intervention price in Spain still markedly different from the common price ; whereas , in these circumstances, the special reduc ­ tion provided for in Regulation (EEC) No 3472/85 (4), as last amended by Regulation (EEC) No 3635/86 (*), should, subject to adjustment in the light of the new ratio of intervention prices, continue to apply in the case of Spain ; Whereas in the interests of clarity the Annex to Regula ­ tion (EEC) No 3472/85 should be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3742/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 183 , 3 . 7 . 1987, p. 12 . (4) OJ No L 333, 11 . 12 . 1983 , p . 5 . O OJ No L 336, 29 . 11 . 1986, p . 39 . 30 . 10 . 87 Official Journal of the European Communities No L 308/ 13 ANNEX ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase Price reduction Extra virgin olive oil 17,29  Virgin olive oil 12,09  Ordinary virgin olive oil   Lampante 1 ° virgin olive oil 8,14 Other lampante virgine olive oils : I  more than 1 ° , up to and including 8 ° acidity Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity  more than 8 ° acidity Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity Crude olive-pomace oil 5 ° acidity : ||  bought in in Spain || 70,00  bought in in other Member States 123,00 Other crude olive pomace oil :  more than 5 ° , up to and including 8 ° acidity Reduction increased by 0,17 ECU for each additional tenth of a degree of acidity  more than 8 ° acidity Reduction increased by 0,20 ECU for each additional tenth of a degree of acidity'